In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-414 CR

____________________


SHANE JEREMY PHILLIPS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 15,261




MEMORANDUM OPINION (1)
	On March 3, 2005, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
No reply has been filed.

	The notice of appeal seeks to appeal the denial of a petition for exemption from sex
offender registration.  The trial court's denial of this petition is not an appealable order. 
Ex parte McGregor, 145 S.W.3d 824 (Tex. App.- Dallas 2004, no pet.).
	Accordingly, we hold the order from which the appellant appeals is not appealable. 
The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
									PER CURIAM
Opinion Delivered April 13, 2005 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.